DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the device of claim 1.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Kugler (US 2017/0033286) teaches an OLED comprising an anode 103, a light-emitting layer 105, an electron-injecting layer 107 and a cathode 109 (paragraph 24). The OLED 100 may contain one or more further layers between the anode 103 and the cathode 109, for example one or more charge-transporting, charge-blocking or charge-injecting layers. Preferably, the device comprises a hole-injection layer comprising a conducting material between the anode and the light emitting layer 105. Preferably, the device comprises a hole-transporting layer comprising a semiconducting hole-transporting material between the anode 103 and the light emitting layer 105 (paragraph 28). The electron-injecting layer is also referred to as an n-doped semiconductor layer (abstract). The n-dopant reagent may have a semi-occupied molecular orbital (SOMO) level that is at least 0.05 eV deeper than the LUMO level of the organic semiconductor (paragraph 37).
While Kugler teaches an OLED comprising a hole injection layer, Kugler teaches the electron injection layer is doped with a semi-occupied molecular orbital (SOMO) material as opposed to the hole injection layer as required by independent claim 1.

Claims 1-9 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786